COURJ" OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER



Cause No.       01-10-00529-CV, The Peterson Group, Inc., PGI Development
                Group, L.P., and Wellington Yu, Appellants v. PLTQ Lotus Group,
                L.P. and CUBO Group, L.L.C., Appellees

                On Appeal from the 152nd District Court of Harris County, Texas
                Trial Court Cause No. 2006-36672

       This case was submitted to the Court with oral argument on October 18,
2011. On October 20, 2011, the Court ordered the parties to mediation, and
approximately one month later, the mediator informed the Court that the case had
settled during mediation. On January 20, 2012, the parties filed a joint motion to
abate the appeal for "240 days or until the parties jointly notify this Court that the
obligations under the settlement agreement have been satisfied." This Court
abated the appeal until September 17, 2012, to afford the parties an opportunity to
effectuate the provisions of their settlement agreement.

      On September 21, 2012, the parties filed a joint status update informing the
Court that they have been unable to satisfy one or more of the settlement
obligations and that there is a pending live controversy that has not yet been
resolved through settlement.

      Accordingly       reinstate this appeal on the Court’s active docket.




Judge’s signature: /s/Michael Massengale
                 Justice Michael Massengale, acting individually

Date: October 3, 2012